1/30/2020 Case        8:15-cv-00011-TPB-CPT    Quality Forum
                                            Document         and Business
                                                          153-7      FiledStandards DiscussionsPage 1 of 8 PageID 1736
                                                                              02/11/20
                                  Exhibit G

                                   **Search ALL of Elsmar.com** with DuckDuckGo including content not in the forum - Search results with No ads.

                                                                                                                                         Log in    Register

 Forums

 Quality Forum and Business Standards Discussions                                                                                                             New posts


 Manufacturing, Service, and Business Systems Processes
 Manufacturing, services, processes, materials and related Business Systems Process aspect discussions.


          Human Factors and Ergonomics in Engineering
          Threads: 70 Posts: 789
          Aircraft Cockpit Automation - Good or Bad Oct 31, 2019 · mattador78


          Lean in Manufacturing and Service Industries
          Threads: 524 Posts: 4,783
          Lean Manufacturing Concepts Discussion Jan 15, 2020 · AcryanDD


          Manufacturing and Related Processes
          Threads: 1,397 Posts: 9,729
          Aluminum galling on thread plug gauge Today at 1:49 PM · Calibratethethreadgauges


          Process Maps, Process Mapping and Turtle Diagrams
          Threads: 202 Posts: 2,614
          New CAPA Work Flow with Revised 8D Approach Jan 12, 2020 · optomist1


          Reliability Analysis - Predictions, Testing and Standards
          Threads: 281 Posts: 1,719
          Qualification testing of Lead acid batteries Yesterday at 8:25 AM · tahirawan11


          Service Industry Specific Topics
          Threads: 219 Posts: 1,516
          Quality at Logistical Service Porvider Nov 8, 2019 · Cookstar



 National and International Business System Standards

          Aviation, Space and Defense Standards and Requirements
          Threads: 2,183 Posts: 18,784
          Receiving Inspection - Boss trying to save money Today at 12:32 PM · Skooma


          Business Continuity & Resiliency Planning (BCRP)
          Threads: 51 Posts: 359
          Resources for Planning for top quality Dec 14, 2019 · Marc


          CE Marking (Conformité Européene) / CB Scheme
          Threads: 520 Posts: 2,842
          Custom made medical device MDD vs MDR definition Today at 12:04 AM · Ronen E


          Environmental Related Standards
          Threads: 894 Posts: 7,844
          Acceptable limits for Spills - Tracking Hydraulic Spills Jan 14, 2020 · Randy


          Food and Drug (Pharmaceuticals) related Regulations
          Threads: 1,335 Posts: 6,980
          Holding time stability study of intermediates of drug substances Tuesday at 1:34 AM · v9991


          Food Safety - ISO 22000, HACCP (21 CFR 120)
          Threads: 331 Posts: 2,121
          ISO 22000:2018 - Operational Prerequisite Program Examples Tuesday at 12:21 PM · IOANNIS.G


          Hospitals, Clinics & other Health Care Providers
          Threads: 70 Posts: 450
          The hospital: Worst place to be, especially if you're sick Dec 28, 2019 · optomist1



https://elsmar.com/elsmarqualityforum/                                                                                                                                    1/8
1/30/2020 Case                                 Quality Forum
                      8:15-cv-00011-TPB-CPT Document         and Business
                                                          153-7      FiledStandards DiscussionsPage 2 of 8 PageID 1737
                                                                              02/11/20
         ISO 9000, ISO 9001, and ISO 9004 Quality Management Systems Standards
         Threads: 5,499 Posts: 66,584
         Non-Conformance vs OFI -- your best descriptions Today at 5:35 PM · John Broomfield


         IATF 16949 - Automotive Quality Systems Standard
         Threads: 3,349 Posts: 27,291
         CQI-23 Special Process Molding - Controls Today at 12:08 PM · Towersanto


         IT (Information Technology) Service Management
         Threads: 27 Posts: 154
         UID for DICOM objects Yesterday at 4:39 AM · S.Rajesh


         ISO/IEC 17025 - Calibration Laboratories


         TL 9000 Telecommunications Standard and QuEST
         Threads: 49 Posts: 334
         NPR Metric - What if Customer has relaxed measure? Dec 31, 2019 · yang_xingwen


         IEC 27001 - Information Security Management Systems (ISMS)
         Threads: 156 Posts: 841
         What are Practical data center best practices Jan 13, 2020 · amateur


         Occupational Health & Safety Management Standards
         Threads: 301 Posts: 3,260
         1926.252(e) - Oily Rag Storage Today at 3:56 PM · EmilyJ


         Oil and Gas Industry Standards and Regulations
         Threads: 118 Posts: 1,006
         API Q1 9th Edition Internal Audit Checklist /Report Monday at 11:06 AM · Marc


         RoHS, REACH, ELV, IMDS and Restricted Substances
         Threads: 267 Posts: 1,987
         IMDS - Help (Common Warning and Error Fixes) Dec 17, 2019 · hwittenborn


         Supply Chain Security Management Systems
         Threads: 15 Posts: 52
         Risk Classification For Supplier - Clinical Research Organisation (CRO) Jan 7, 2020 · Ronen E


         Sustainability, Green Initiatives and Ecology
         Threads: 69 Posts: 502
         What companies think climate change will have a material impact on their business? Friday at 7:30 AM · Ronen E


         VDA Standards - Germany's Automotive Standards
         Threads: 128 Posts: 826
         Is there any pre-defined Control plan format/template acc. VDA? Jan 23, 2020 · magic185


         Other ISO and International Standards and European Regulations
         Threads: 693 Posts: 4,526
         Testing to IEC 60825-1:2007 vs. IEC 60825-1:2014 Tuesday at 2:33 AM · Marc


         Various Other Specifications, Standards, and related Requirements
         Threads: 627 Posts: 3,747
         Correct way to certify hydrostatic testing when it is not 100% (and Sample Size) Jan 8, 2020 · Mike S.



 Medical Devices, Medical Information Technology, Medical Software and Health Informatics
 Medical Device, Medical Information Technology, Medical Software and Health Informatics and related discussion topics.


         Medical Device and FDA Regulations and Standards News
         Threads: 388 Posts: 650
         What's up with MDSAP lately? 57 minutes ago · Watchcat


         Medical Device Related Standards
         Threads: 4,315 Posts: 31,059
         Question on whether IEC 60601-2-62 standard is applied Today at 8:15 PM · KSDavid


         Medical Device Related Regulations
         Threads: 4,569 Posts: 27,851

https://elsmar.com/elsmarqualityforum/                                                                                    2/8
1/30/2020 Case                               Quality Forum
                    8:15-cv-00011-TPB-CPT Document         and Business
                                                        153-7      FiledStandards DiscussionsPage 3 of 8 PageID 1738
                                                                            02/11/20
        Do we need to create a new CER or can we just update the existing CER Today at 3:56 PM · MDRexpert


        Other Medical Device and Orthopedic Related Topics
        Threads: 357 Posts: 2,072
        Handling of contaminated medical equipment Monday at 1:57 PM · AhmedRa


        Medical Information Technology, Medical Software and Health Informatics
        Threads: 50 Posts: 268
        Product-Lifecycle-Management Experience Jan 22, 2020 · Gamula



 Common Quality Assurance Processes and Tools

        Definitions, Acronyms, Abbreviations and Interpretations Listed Alphabetically
        Threads: 627 Posts: 5,770
        Key Supplier - Definition of Monday at 9:43 AM · RoxaneB


        APQP and PPAP
        Threads: 957 Posts: 6,944
        AS9145 Appendix D PPAP Approval Form Today at 9:56 AM · cutsdean


        Auditing Quality and Environmental Management Systems
        Threads: 1,944 Posts: 26,042
        AS9100D Internal auditing requirements Tuesday at 7:41 AM · NickV....


        Benchmarking
        Threads: 122 Posts: 842
        How to Benchmark? Is Benchmarking of any value? Seeking advice Jan 11, 2019 · DrTBurns


        Calibration of Measurement, Monitoring and Test Equipment


        Capability, Accuracy and Stability - Processes, Machines, etc.
        Threads: 468 Posts: 4,066
        Interpretation with regards to Ppk > Cpk Dec 12, 2019 · John Predmore


        Consultants and Consulting
        Threads: 64 Posts: 982
        Looking for Tips on finding an IATF consultant Nov 21, 2019 · SDDTRCJ


        Contract Review Process
        Threads: 66 Posts: 534
        When Customers Make Changes to Orders Today at 7:35 PM · NDesouza


        Customer Complaints
        Threads: 164 Posts: 1,508
        PPM calculation of customer complaints for PMS Dec 20, 2019 · 01mercy


        Customer and Company Specific Requirements
        Threads: 472 Posts: 3,240
        GM BIQS level 5 requirements Sep 16, 2019 · David V


        Design and Development of Products and Processes
        Threads: 550 Posts: 3,892
        Process Creation Advice Needed Yesterday at 5:19 AM · John Broomfield


        Document Control Systems, Procedures, Forms and Templates
        Threads: 2,339 Posts: 21,916
        CLOUD BASED QUALITY DOCUMENTATION vs. SERVER BASED Friday at 10:56 AM · Randy


        FMEA and Control Plans
        Threads: 957 Posts: 7,828
        Design FMEA for Industrial Machinery Today at 7:44 PM · Ronen E


        General Metrology, Measurement Device, Calibration and Test Laboratories
        Threads: 4,678 Posts: 34,143
        What is 'floor' in an instrument's specs Today at 3:00 PM · craiglab


        Inspection, Prints (Drawings), Testing, Sampling and Related Topics
https://elsmar.com/elsmarqualityforum/                                                                                 3/8
1/30/2020 Case                               Quality Forum
                    8:15-cv-00011-TPB-CPT Document         and Business
                                                        153-7      FiledStandards DiscussionsPage 4 of 8 PageID 1739
                                                                            02/11/20
        Threads: 1,686 Posts: 12,775
        Measuring thread flank angle on a screw Jan 22, 2020 · ScottK


        Management Review Meetings and related Processes
        Threads: 159 Posts: 2,282
        Management Review Agenda Jan 21, 2020 · John Predmore


        Measurement, Monitoring and Test Equipment


        Misc. Quality Assurance and Business Systems Related Topics
        Threads: 805 Posts: 7,793
        Attend FREE Safety Training Webinar LOCK-OUT/TAG-OUT (LOTO) (February 6) Jan 15, 2020 · Bill Levinson


        Nonconformance and Corrective Action
        Threads: 733 Posts: 8,227
        Question about Non-conformances during New Product Introduction Today at 1:04 PM · Tyranna


        Philosophy, Gurus, Innovation and Evolution
        Threads: 210 Posts: 3,902
        My Class Assignment on Quality Assurance Gurus Jan 31, 2019 · caseywhite


        Preventive Action and Continuous Improvement
        Threads: 217 Posts: 3,146
        Evaluating the need for preventive action Dec 1, 2019 · Bill Levinson


        Risk Management Principles and Generic Guidelines
        Threads: 22 Posts: 156
        Risk and Corrective actions - Currently no FMEA's - Car systems Nov 9, 2019 · Bill Levinson


        Problem Solving, Root Cause Fault and Failure Analysis
        Threads: 185 Posts: 2,550
        New to QC, looking for resources Jan 13, 2020 · Golfman25


        Quality Management System (QMS) Manuals
        Threads: 294 Posts: 4,282
        Contract manufacturer MDR Jan 23, 2020 · Ronen E


        Quality Manager and Management Related Issues
        Threads: 670 Posts: 6,705
        How to motivate colleagues to use 8D method or similar Today at 11:49 AM · Mike S.


        Quality Tools, Improvement and Analysis
        Threads: 1,701 Posts: 13,470
        Analysis of half normal distribution in minitab Jan 21, 2020 · Bev D


        Records and Data - Quality, Legal and Other Evidence
        Threads: 314 Posts: 3,137
        Record Management - Does the QMS need to control templates of records? Friday at 1:10 PM · Jim Wynne


        Six Sigma
        Threads: 380 Posts: 3,924
        Looking for a good Six Sigma book Jun 10, 2019 · Welshwizard


        Software Quality Assurance
        Threads: 229 Posts: 1,196
        Software SOP - Use and maintenance of an ERP system Nov 25, 2019 · QANowatzke


        Statistical Analysis Tools, Techniques and SPC
        Threads: 1,412 Posts: 11,352
        Determining SPC tolerance Today at 12:50 PM · Jim H


        Supplier Quality Assurance and other Supplier Issues
        Threads: 709 Posts: 6,094
        ASL - Buying from unqualified manufacturers through qualified distributors Dec 16, 2019 · MoheganSon


        Training - Internal, External, Online and Distance Learning
        Threads: 798 Posts: 6,638


https://elsmar.com/elsmarqualityforum/                                                                                 4/8
1/30/2020 Case                                  Quality Forum
                       8:15-cv-00011-TPB-CPT Document         and Business
                                                           153-7      FiledStandards DiscussionsPage 5 of 8 PageID 1740
                                                                               02/11/20
         Go Beyond ISO 9001 WITH IATF 16949 (January 28) [Paid] 1 minute ago · Bill Levinson



 Registrars and National / International Organizations

         ASQ, ANAB, UKAS, IAF, IRCA, Exemplar Global and Related Organizations
         Threads: 260 Posts: 3,171
         ASQ CQE Exam Group for Dec 2019 / Jan 2020 Preparation Sunday at 12:53 AM · sami sheasha


         Registrars and Notified Bodies
         Threads: 438 Posts: 6,485
         Should customers influence a supplier's registrar selection? Dec 7, 2019 · Sidney Vianna



 Information Resources - Files - Papers - Articles - Etc.
 This forum contains various information resources.


         Book, Video, Blog and Web Site Reviews and Recommendations
         Threads: 273 Posts: 1,853
         Has anyone played the Quality Board Game? Dec 11, 2018 · Marc


         General Information Resources
         Threads: 18 Posts: 51
         ISO 22379 for citywide events now in development Dec 17, 2019 · John Broomfield


         Imported Legacy Blogs
         Threads: 221 Posts: 861
         FMEA for Business Process Sep 24, 2019 · Marc


         The Reading Room
         Threads: 157 Posts: 1,956
         Identifying Causes (book chapter 4 on problem solving) Aug 16, 2019 · Kiran Walimbe



 Professional Employment and Occupation Related

         Career and Occupation Discussions
         Threads: 837 Posts: 11,419
         How does one get into the Quality Control (Quality Management) field? Jan 2, 2020 · Watchcat


         Travel - Hotels, Motels, Planes and Trains
         Threads: 107 Posts: 1,418
         The Golden Age of Travel Jan 1, 2020 · optomist1


         Immigration and Expatriate Topics
         Threads: 29 Posts: 296
         Afghanistan - Anybody on this website working for companies in Afghanistan Feb 3, 2018 · 6thsense


         Job Openings, Consulting and Employment Opportunities
         Threads: 5 Posts: 6
         Design Quality Manager US Citizen based in Germany Dec 2, 2019 · John Broomfield


         Paid Consulting, Training and Services
         Threads: 13 Posts: 108
         MDR consultants - in search of recommendations for a consultant for MDR transition. Jan 17, 2020 · Ronen E


         Professional Certifications and Degrees
         Threads: 404 Posts: 3,411
         RAC-US Spring 2020 Study group_Discussions Jan 13, 2020 · RAP16



 Elsmar Cove Forum Community Forums
 Discussions of all sizes, shapes, forms and opinions that are NOT 'business' related. In short, Chit Chat and Community Discussions.


         Buy, Sell or Trade - NO Commercial Advertisements
         Threads: 3 Posts: 11
         Buy-Sell Forum Cleaned Up - 20181029 Oct 29, 2018 · Marc


         Community Discussion Topics

https://elsmar.com/elsmarqualityforum/                                                                                                  5/8
1/30/2020 Case                                 Quality Forum
                      8:15-cv-00011-TPB-CPT Document         and Business
                                                          153-7      FiledStandards DiscussionsPage 6 of 8 PageID 1741
                                                                              02/11/20
         Threads: 2,569 Posts: 49,388
         Book recommendation Yesterday at 7:04 PM · Ninja


         World News
         Threads: 719 Posts: 5,112
         Fiat Chrysler merges with PSA Group, owner of Peugeot and Citroën - Oct 2019 Oct 31, 2019 · Marc


         After Work and Weekend Discussion Topics
         Threads: 726 Posts: 6,605
         Stepping Down from my quality manager position soon Jun 10, 2019 · CCaantley



 Elsmar Cove Forum Essentials


         Elsmar Cove Forum ToS and Forum Policies
         Threads: 31 Posts: 364
         General Elsmar Cove Forum Participation Rules and Guidelines Oct 21, 2019 · Marc


         Elsmar Xenforo Forum Software Instructions and Help
         Threads: 30 Posts: 90
         Conversations - Limitations for New Registered Members Jan 13, 2020 · Marc


         Forum News and General Information
         Threads: 30 Posts: 606
         Inactive Members "Pruned" / Deleted - 3 January 2019 Jan 3, 2019 · Ninja


         Elsmar Cove Forum Suggestions, Complaints, Problems and Bug Reports
         Threads: 11 Posts: 112
         Getting logged off repeatedly Nov 12, 2019 · Watchcat



 Latest posts

   B Go Beyond ISO 9001 WITH IATF 16949 (January 28) [Paid]
      Latest: Bill Levinson · 1 minute ago
      Training - Internal, External, Online and Distance Learning

      What's up with MDSAP lately?
      Latest: Watchcat · 57 minutes ago
      Medical Device and FDA Regulations and Standards News

   K Question on whether IEC 60601-2-62 standard is applied
      Latest: KSDavid · Today at 8:15 PM
      IEC 60601 - Medical Electrical Equipment Safety Standards Series

  R Design FMEA for Industrial Machinery
      Latest: Ronen E · Today at 7:44 PM
      FMEA and Control Plans

      When Customers Make Changes to Orders
      Latest: NDesouza · Today at 7:35 PM
      Contract Review Process



 Latest resources
       Free   Attend FREE Safety Training Webinar LOCK-OUT/TAG-OUT (LOTO) (February 6)
      Attend FREE Safety Training Webinar LOCK-OUT/TAG-OUT (LOTO) (supports ISO 45001, OH&S)
      Bill Levinson · Updated: Jan 15, 2020

       Free   ISO 9001:2015 Transition: Much Easier Than You Think!
      Highlights of the requirements for ISO 9001:2015
      Bill Levinson · Updated: Nov 23, 2019

       Free   Stakeholder Initiated Corrective and Preventive Action
      Modifiable process and form for stakeholder initiated CAPA
      Bill Levinson · Updated: Nov 19, 2019

       Free   ATP 5-19 "Risk Management"
      U.S. Army's Risk Management Process from 2014
      Bill Levinson · Updated: Nov 16, 2019

      MSA
      Not Your Father's Gage R&R
      Bev D · Updated: Nov 11, 2019




https://elsmar.com/elsmarqualityforum/                                                                                   6/8
1/30/2020 Case                                    Quality Forum
                         8:15-cv-00011-TPB-CPT Document         and Business
                                                             153-7      FiledStandards DiscussionsPage 7 of 8 PageID 1742
                                                                                 02/11/20
 Forum statistics
 Threads:                                                                                                                                                                    61,149
 Posts:                                                                                                                                                                    552,511
 Members:                                                                                                                                                                    15,578
 Newest member:                                                                                                                                                       carlos.junges


 Media statistics
 Categories:                                                                                                                                                                      10
 Albums:                                                                                                                                                                         285
 Uploaded media:                                                                                                                                                               3,598
 Comments:                                                                                                                                                                     1,212
 Disk usage:                                                                                                                                                               551.7 MB


 Share this page




 Uncompensated Courtesy Links Elsmar Cove visitors will find useful in the quest for knowledge and support:

 Jennifer Kirley's
 Conway Business Services

 Bob Doering
 Bob Doering's Blogs and,
 Correct SPC - Precision Machining

 Ajit Basrur
 Claritas Consulting, LLC


 International Standards Bodies - World Wide Standards Bodies

 AIAG - Automotive Industry Action Group

 International Organization for Standardization - ISO Standards and Information

 NIST's Engineering Statistics Handbook

 IRCA - International Register of Certified Auditors

 SAE - Society of Automotive Engineers

 ASQ - American Society for Quality

 IEST - Institute of Environmental Sciences and Technology

 Forums


     Day (Light) Style

  Contact us   Terms and rules   Privacy policy   Help
                                                                                                              Width: Medium < 650px · Queries: 16 · Time: 0.2293s · Memory: 11.24MB ·




https://elsmar.com/elsmarqualityforum/                                                                                                                                                  7/8
1/30/2020 Case                              Quality Forum
                   8:15-cv-00011-TPB-CPT Document         and Business
                                                       153-7      FiledStandards DiscussionsPage 8 of 8 PageID 1743
                                                                           02/11/20




https://elsmar.com/elsmarqualityforum/                                                                                8/8
